WISEMAN, District Judge,
concurring in part and dissenting in part.
I concur in the judgment of affirmance of the District Court on the party affiliation and solicitation clauses, as well as affirmance of the “cases and controversies” portion of the commits clause. I would go further and affirm the District Court in upholding the entire commits clause, including the issues portion. The majority’s concern with an overly broad interpretation of what constitutes a commitment to vote a certain way or bias toward a party based on campaign promises regarding an “issue,” amounts to the construction of a straw man. I believe a candidate for judge knows exactly when she is making a commitment, or giving the appearance of such a commitment. I believe the same is true of the enforcer of the canons. Is there any doubt about commitment when a candidate professes to believe that life begins at conception? Is there any committed bias in favor of a potential party when a candidate for judge states a “strong belief in the right to keep and bear arms?” Maybe the definition of White-permitted issue commitments is like the definition of pornography. Anyone with common sense knows the portent of a campaign commitment when he hears it. Yet by remand we are asking the District Court to do what the Supreme Court could not do in White and we are unable to do here.
Maintenance of public confidence that a litigant will receive an unbiased hearing in the courts is as compelling an interest as any possessed by the Commonwealth of Kentucky. The canon here appropriately addresses that interest. Definitional disagreements, if they arise, can be addressed when they arise.
I respectfully dissent from the holding of the majority vacating the District Court in respect to the commits clause.